Citation Nr: 0202173	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-20 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from December 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The claims folder was subsequently 
transferred to the RO in Denver, Colorado.  

The veteran testified at a videoconference hearing before the 
undersigned Board Member in November 2001.  A transcript of 
that hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in a December 
1993 rating decision.  Upon notice of that decision, the 
veteran did not initiate an appeal.  

3.  Evidence received since the December 1993 rating decision 
is new, relevant to the issue at hand, and so significant 
that it must be considered with all the evidence of record in 
order to fairly adjudicate the merits of the claim.  

4.  The veteran is currently diagnosed as having PTSD.  

5.  The evidence does not support a finding that the veteran 
engaged in combat with the enemy during active duty in 
Vietnam.  

6.  There is no verified in-service stressor of record.     


CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001). 

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  PTSD was not incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 2000 rating decision, June 2000 statement of the 
case, and October 2000 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  

With respect to the duty to assist, the RO obtained relevant 
VA treatment records.  Although the record shows that the 
veteran also has records at the Boulder, Colorado Vet Center, 
the disposition of the claim, as discussed in detail below, 
does not require additional evidence describing the severity 
or treatment of PTSD.  Thus, there is no reasonable basis for 
obtaining those records.  Similarly, there is no reasonable 
basis to secure a VA medical examination or opinion, as the 
record already reflects the diagnostic information necessary 
to the claim.  The record also contains service medical 
records, service personnel records, and additional service 
records secured by the RO in attempts to verify the veteran's 
alleged in-service stressors.  

The Board notes that the initial determination undertaken 
here is whether there is new and material evidence to reopen 
the claim, for reasons discussed in detail below.  It is 
acknowledged that the new VA regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran filed his claim to reopen in November 1999, the new 
regulations do not apply.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of the merits of his claim, 
to include written statements and oral testimony.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence to Reopen

The veteran submitted his original claim for service 
connection for PTSD in July 1993.  In a December 1993 rating 
decision, the RO denied his claim.  The veteran did not 
initiate an appeal of that denial upon notice of the 
decision.  Therefore, the RO's decision of December 1993 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The Board observes that the RO adjudicated the claim on the 
merits in its February 2000 rating decision, without 
determining whether there was new and material evidence to 
reopen the claim.  However, the Board has jurisdiction to 
consider previously adjudicated claims only if new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b); 
see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Therefore, the Board must initially determine whether there 
is new and material evidence to reopen before proceeding to 
adjudicate the merits of the claim.       

The evidence of record at the time of the December 1993 
rating decision consisted of service medical records, service 
personnel records, and 1993 VA outpatient and Vet Center 
records.  The RO denied the veteran's claim on the basis of 
questionable diagnosis of PTSD and no evidence of a stressor.  

Evidence received since the December 1993 rating decision 
consists of VA medical records, a May 2000 statement from the 
veteran, service information from the Marine Corps Historical 
Center, and testimony from the veteran's November 2001 Board 
hearing.  Evaluating the record, the Board finds that there 
is new and material evidence to reopen.  Specifically, the 
veteran's stressor allegations are new and certainly relevant 
to the issue.  Moreover, the evidence received since the 
December 1993 rating decision includes medical records 
reflecting a definite diagnosis of PTSD.  Such evidence is 
also new and pertinent to the claim.  The significance of the 
evidence in light of the record as a whole is also apparent.  
Therefore, there is new and material evidence within the 
meaning of VA regulation.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.  


Service Connection for PTSD

As discussed above, the Board has reopened the claim for 
service connection for PTSD.  It must therefore evaluate the 
claim based on all the evidence of record.  Initially, the 
Board notes that the RO previously considered the claim on 
its merits, and that the veteran had a full opportunity to 
submit evidence and argument in support of the merits of his 
claim.  Therefore, the Board finds that its current 
consideration of the appeal will not result in any prejudice 
to the veteran.  Bernard, 4 Vet. App. at 392-94.    

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for post-traumatic stress disorder in 
particular requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

In this case, VA medical records reflect a diagnosis of PTSD 
related to incidents in Vietnam as described by the veteran.  
Thus, the first two requirements for a PTSD claim are met.  
The sole remaining issue, therefore, is whether there is 
credible supporting evidence that his claimed in-service 
stressors occurred.

The veteran's service records reflect four two-week periods 
of service in Vietnam from October 1972 through February 
1973.  For each of those periods, service personnel records 
note participation as a member of CTG [Carrier Task Group] 
79.4 ARG-B, CTG76 ARG-B, CTG79.4 ARG-B, and CTF86 ARG-B, 
respectively, in the contiguous waters of Vietnam.  His DD214 
shows a primary occupational specialty of rifleman.  Service 
personnel records also reflect duty as a rifleman during 
Vietnam service, as well as a period of service as Messman 
from mid November 1972 to mid December 1972.  During the 
relevant time periods, the veteran was attached to CoM. BLT 
[Battalion Landing Team] 3/4 3rd Mar Div.  Awards consist of 
the Rifle Sharpshooter Badge, National Defense Service Medal, 
and Vietnam Service Medal.  Service medical records are 
negative for findings or reported history of wounds, 
psychiatric problems, or other complaints potentially related 
to trauma.   

With respect to alleged in-service stressors, the veteran 
generally states that he experienced numerous combat 
situations and saw many people killed.  He describes being 
assigned to the USS Okinawa and being flown as a squad into 
various areas in Vietnam as needed for infantry support 
during attacks and ground operations.  On his first mission 
in Vietnam, in the fall of 1972 in monsoon season, he was on 
patrol as pointman and encountered an ambush.  He saw people 
blown up and helped evacuate the wounded and dead.  During 
his November 2001 hearing, the veteran explained that he 
fired his weapon in service during a firefight with the 
enemy.  He killed some of the enemy and was told to bag their 
bodies or body parts.  The veteran explained that he had 
never been fired at with live rounds and feared for his life.  
He experienced attacks on two of the four missions to 
Vietnam.   

In an attempt to verify the veteran's alleged in-service 
stressors, the RO sent a request to the U.S. Armed Services 
Center for Research of Unit Records, which forwarded the 
request to the U.S. Marine Corps Historical Center (Center).  
In September 2000, the RO received from the Center command 
chronologies for the veteran's unit, 3d Battalion, 4th 
Marines, for June 1972 to July 1973.  The command 
chronologies covering the periods during which the veteran 
had Vietnam service reflected only firing and training 
exercises at sea.  There was no mention of combat activity or 
wounded or killed soldiers.        

The initial issue the Board must address is whether the 
veteran engaged in combat with the enemy.  See Gaines v. 
West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  If so, 
lay evidence of a combat-related stressor is sufficient to 
establish its occurrence if consistent with combat 
experiences.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f).  If not, or if the stressor is not related to combat, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  Cohen, 
10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  However, after-the-fact medical nexus evidence 
cannot also be the sole evidence of the occurrence of the 
claimed stressor.  Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. 
App. at 396.  

With respect to whether the veteran engaged in combat with 
the enemy, the Board notes that, despite an occupational 
specialty of rifleman, service records are negative for 
combat awards or citations, wounds or injuries, or other 
indicia of combat.  Participation in CTGs during the periods 
of Vietnam service denotes service only in the contiguous 
waters of Vietnam; there is no suggestion that the veteran 
engaged in any activity on land in Vietnam.  In addition, the 
command chronologies for the relevant periods show no combat-
related activity or wounded or dead soldiers.   

Similarly, there is no credible supporting evidence that any 
of the alleged in-service stressors actually occurred.  
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  
Again, there is no service record suggesting participation in 
combat.  In addition, there is no lay evidence from service 
"buddies" or other persons relating any combat-related 
activity the veteran performed in service. 

In fact, there are only two types of evidence suggesting that 
the veteran engaged in combat with the enemy in Vietnam or 
that any of his alleged in-service stressors actually 
occurred: the veteran's own statements and post-service 
medical evidence.  However, the medical evidence relating the 
PTSD to in-service trauma cannot serve as the supporting 
evidence showing that the trauma actually occurred.  Cohen, 
10 Vet. App. at 145; Moreau, 9 Vet. App. at 396.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229 (1993) (a medical opinion 
that relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran).  By similar 
reasoning, that medical evidence cannot also serve as the 
sole basis for finding that the veteran engaged in combat.  
Moreover, it is patently obvious that the veteran's 
statements cannot serve as credible corroboration of his own 
allegations as to in-service stressors or combat status.     

Accordingly, after careful review of the evidence of record, 
the Board finds that the veteran did not engage in combat 
with the enemy during active service in Vietnam.  Moreover, 
the Board finds no credible evidence supporting the 
occurrence of the veteran's alleged in-service stressors.  
There is no approximate balance of negative for and against 
the veteran on either issue.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b); 38 C.F.R. §§ 3.303, 3.304; 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R. § 3.102).


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent 
only, the appeal is allowed.  

Service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

